—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered January 28, 1998, which denied defendant-appellant’s motion to disaffirm the Referee’s report of sale and for related relief, unanimously affirmed, with costs.
The Referee properly applied the subject insurance proceeds against the balance due on the mortgage. Plaintiff mortgagee’s successful bid at the foreclosure sale was for less than the balance due on the mortgage and did not terminate plaintiff’s insurable interest (see, Whitestone Sav. & Loan Assn. v Allstate Ins. Co., 28 NY2d 332, 334-335), and the insurance proceeds, although tendered prior to the sale, were insufficient to satisfy the mortgage (cf., New York Guardian Mortgagee Corp. v Williams, 230 AD2d 663). Concur — Sullivan, J. P., Williams, Wallach, Rubin and Mazzarelli, JJ.